 



Exhibit 10(b)
Transaction

         
Date:
  28 September, 2006    
 
       
To:
  Campbell Soup Company    
 
  1 Campbell Place, Box 29D    
 
  Camden, NJ 08103    
 
       
 
  Attention:       William J. O’Shea — Vice President — Treasurer    
 
  Facsimile:        (856) 342-4807    
 
  Telephone:      (856) 342-3946    
 
       
From:
  Lehman Brothers Finance S.A.    
 
  c/o Lehman Brothers, Inc    
 
  Andrew Yare — Transaction Management Group    
 
  Facsimile:        646-885-9546 (United States of America)    
 
  Telephone:      212-526-9986    
 
       
Ref. Numbers:
  Risk ID: [] / Effort ID: N[] / Global Deal ID: []    

Dear Sir or Madam:
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction (the “Transaction”) entered into between
Lehman Brothers Finance S.A. (“Party A”) and Campbell Soup Company (“Party B”)
on the Trade Date specified below. This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below. This
Confirmation is sent on behalf both Party A and Lehman Brothers Inc. (“LBI”).
This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) (the “Agreement”) as if we had executed an agreement in such form (but
without any Schedule) on the Trade Date of the Transaction. In the event of any
inconsistency between the provisions of the Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation will govern. The Transaction shall
constitute a Share Forward Transaction for the purposes of the Equity
Definitions. Transaction payments made subsequent to the Initial Share Purchase
(as defined below) are intended to be in substance and effect an adjustment to
the Initial Share Purchase Amount.
The terms of the Transaction to which this Confirmation relates are as follows:

         
 
  Agent:   LBI is acting as agent on behalf of Party A and Party B for the
Transaction. LBI has no obligations, by guarantee, endorsement or otherwise,
with respect to the performance of the Transaction by either party.
 
       
 
  Trade Date:   September 28, 2006

 



--------------------------------------------------------------------------------



 



         
 
  Buyer:   Party B
 
       
 
  Seller:   Party A
 
       
 
  Shares:   Capital stock, par value $0.0375 per share, of Party B, Ticker
Symbol: (“CPB”)
 
       
 
  Number of Shares:   8,344,923
 
       
 
  Initial Share Purchase:   On the Initial Purchase Settlement Date, Party A
shall deliver to Party B the Number of Shares and Party B will pay to Party A an
amount equal to the product of the Number of Shares multiplied by the Initial
Purchase Price (the “Initial Share Purchase Amount”).
 
       
 
  Initial Purchase Price:   USD 35.95
 
       
 
  Initial Purchase Settlement Date:   One Scheduled Trading Day immediately
following the Trade Date.
 
       
 
  Prepayment:   Not Applicable
 
       
 
  Variable Obligation:   Not Applicable
 
       
 
  Exchange:   New York Stock Exchange
 
       
 
  Related Exchange:   None
 
       
 
  Transaction Fee:   Party B shall pay to Party A a fee equal to the product of
(i) the Number of Shares multiplied by (ii) USD 0.02. The Transaction Fee shall
be payable by Party B on the Initial Purchase Settlement Date.
 
        Valuation:    
 
       
 
  Trading Period:   The period of consecutive Trading Days from, and including,
the first Scheduled Trading Day immediately following the last day of the
Initial Hedge Period, as such term is defined in the Confirmation between Party
A and Party B dated September 28, 2006 evidencing the collared accelerated share
repurchase transaction to, and including, the Exchange Business Day on which the
Daily Share Balance is first reduced to zero.
 
       
 
  Trading Day:   Any Scheduled Trading Day that is not a Disrupted Day.
 
       
 
  Disrupted Day:   The definition of “Disrupted Day” in Section 6.4 of the
Equity Definitions shall be amended by adding the following sentence after the
first sentence: “A Scheduled Trading Day on which the Exchange fails to open
during its regular trading session will not be a Disrupted Day if the
Calculation Agent determines that such failure will not have a material impact
on Party A’s ability to purchase the relevant Number of Daily Reference Shares.”
Calculation Agent shall notify Party A and Party B of any determination that
such failure did not have a material impact on Party A’s ability to purchase the
relevant Number of Daily Reference Shares prior to 9:00 A.M. (New York time) on
the Scheduled Trading

2



--------------------------------------------------------------------------------



 



         
 
    Day immediately following such determination.
 
       
 
  Valuation Time:   The close of trading on the Exchange, without regard to
extended trading hours.
 
       
 
  Valuation Date:   The last Trading Day of the Trading Period.
 
        Settlement Terms:    
 
       
 
  Settlement Method Election:   Applicable; provided that references in the
Equity Definitions to “Physical Settlement” shall be deemed to be references to
“Net Share Settlement” as defined herein.
 
       
 
  Electing Party:   Party B
 
       
 
  Settlement Method Election Date:   Three Scheduled Trading Days prior to June
29, 2007; provided that such date shall be delayed by the number of Disrupted
Days occurring during the period beginning on, and including, the first
Schedule Trading Day immediately following the Trade Date and ending on, but
excluding, the Valuation Date.
 
       
 
  Default Settlement Method:   Net Share Settlement
 
        Cash Settlement Terms:    
 
       
 
  Cash Settlement:   If Cash Settlement is Applicable, Section 8.4(a) of the
Equity Definitions shall govern and be applicable to the Transaction.
 
       
 
  Settlement Currency:   USD
 
       
 
  Settlement Price:   The quotient of (i) the Cost of Reference Shares divided
by (ii) the Number of Reference Shares.
 
       
 
  Forward Cash Settlement Amount:   Notwithstanding anything contained in
Section 8.5 of the Equity Definitions, the Forward Cash Settlement Amount shall
be equal to (a) the Initial Share Purchase Amount minus (b) the Cost of
Reference Shares plus (c) the Adjustment Amount minus (d) the Adjustment
Payment.
 
       
 
  Cash Settlement Payment Date:   Three Currency Business Days immediately
following the Valuation Date.
 
       
 
  Adjustment Amount:   For any day, the sum of the Daily Adjustment Amounts for
all days immediately preceding, and including, such day.
 
       
 
  Daily Adjustment Amount:   An amount calculated on a daily basis during the
period from, and including, the Initial Purchase Settlement Date to, and
including, the Settlement Date equal to, for each day in such period, the
product of (i) the sum of (A) the Daily Balance for such day plus (B) the
previous day’s Adjustment Amount, multiplied by (ii) the Daily Adjustment Rate
on such day; provided that, on the Valuation Date, the Calculation Agent shall
calculate the Daily Adjustment Amounts for the period from, and

3



--------------------------------------------------------------------------------



 



         
 
      including, the Valuation Date to, and including, the Settlement Date. For
the avoidance of doubt, the Adjustment Amount on the day prior to the Initial
Purchase Settlement Date shall be zero.
 
       
 
  Daily Adjustment Rate:   The quotient of (A) (i) FED-FUNDS minus 25 basis
points divided by (ii) 360 if the sum of the Daily Balance and the Adjustment
Amount is positive, and (B) (i) FED-FUNDS plus 25 basis points divided by
(ii) 360 if the sum of the Daily Balance and the Adjustment Amount is negative.
 
       
 
  Cost of Reference Shares:   An amount calculated on a daily basis during the
Trading Period equal to the sum of the Daily Cost of Repurchase Shares for all
Trading Days during the Trading Period up to and including such day.
 
       
 
  Daily Cost of Reference Shares:   For each Trading Day during the Trading
Period, an amount equal to the product of (i) the 10b-18 VWAP for such Trading
Day multiplied by (ii) the Number of Daily Reference Shares for such Trading
Day. For each day prior to the first Trading Day of the Trading Period, the
Daily Cost of Reference Shares shall be zero.
 
       
 
  Number of Daily Reference Shares:   For each Trading Day during the Trading
Period, an amount equal to the least of (A) 48,237 Shares, (B) 40% of the number
of Shares that Party A is permitted to purchase on any Exchange Business Day in
compliance with the limitation set forth in clause (b)(4) of Rule 10b-18 (as
defined below), (C) 20% of such Trading Day’s daily trading volume in the Shares
on the Exchange and (D) the Daily Share Balance on the day immediately preceding
such Trading Day. For each day prior to the first Trading Day of the Trading
Period, the Number of Daily Reference Shares shall be equal to zero.
 
       
 
  10b-18 VWAP:   For any Trading Day that is not a Disrupted Day, the 10b-18
volume-weighted average price at which the Shares trade as reported in the
composite transactions for the principal United States securities exchange on
which such Shares are then listed (or, if applicable, the Successor Exchange),
as determined by referring to the Bloomberg Page “CPB.N <Equity> AQR SEC” (or
any successor thereto), absent manifest error. For any Trading Day that is a
Disrupted Day or for any Trading Day that is not a Disrupted Day but on which a
manifest error occurs with respect to the Bloomberg Page specified above, an
amount determined in good faith by the Calculation Agent as 10b-18 VWAP.
 
       
 
  Daily Balance:   An amount calculated on a daily basis during the period from,
and including, the Initial Purchase Settlement Date to, and including, the
Valuation Date, equal to the difference between (i) the Initial Share Purchase

4



--------------------------------------------------------------------------------



 



         
 
      Amount minus (ii) the Cost of Reference Shares as of such day. For the
avoidance of doubt, the Cost of Reference Shares for the period from, and
including, the Initial Purchase Settlement Date to, but excluding, the first
Trading Day of the Trading Period shall be zero.
 
       
 
  Daily Share Balance:   On any day during the period from, and including, the
Initial Purchase Settlement Date to, and including, the Valuation Date, the
difference between (i) the Number of Shares and (ii) the sum of the Number of
Daily Reference Shares for each Trading Day during the period from, and
including, the Initial Purchase Settlement Date to, and including, such day (the
“Number of Reference Shares”).
 
        Net Share Settlement Terms:    
 
       
 
  Net Share Settlement:   If Party B elects Net Share Settlement under the
Settlement Method Election and the Forward Cash Settlement Amount is (i) a
positive number, “Net Share Settlement by Party A” below shall apply, or (ii) a
negative number, “Net Share Settlement by Party B” below shall apply. For the
avoidance of doubt, any Shares delivered hereunder shall be free and clear of
any lien, charge, claim or encumbrance.
 
       
 
  Net Share Settlement By Party A:   On a day that is three Scheduled Trading
Days after the completion of the Net Share Settlement Period (the “Refund Share
Settlement Date”) Party A shall deliver to Party B a number of Shares (the
“Refund Shares”) equal to the Forward Cash Settlement Amount divided by the
volume weighted average price at which Party A purchased the Refund Shares. No
fractional Shares shall be delivered in connection with Net Share Settlement by
Party A, and the value of any fractional Share otherwise deliverable shall be
paid in cash to Party B on the Refund Share Settlement Date (such value to be
determined by multiplying such fractional Share by the Relevant Price on the
last Exchange Business Day of the Net Share Settlement Period).
 
       
 
  Net Share Settlement Period:   The period during which Party A makes purchases
of the Refund Shares, commencing on the Scheduled Trading Day immediately
following the Trading Period and ending on the Scheduled Trading Day on which
Party A completes its purchases of the Refund Shares.

For each Trading Day during the Net Share Settlement Period, Party A shall
repurchase a number of Refund Shares equal to the least of (A) 48,237 Shares,
(B) 40% of the number of Shares that Party A is permitted to purchase on any
Exchange Business Day in compliance with the limitation set forth in clause
(b)(4) of Rule 10b-18 (as defined below), (C) 20% of such day’s daily

5



--------------------------------------------------------------------------------



 



         
 
      trading volume in the Shares on the Exchange and (D) the Daily Share
Balance on the day immediately preceding such Trading Day.
 
       
 
  Net Share Settlement Price:   The closing price per Share as quoted by the
Exchange at the Valuation Time on the Valuation Date.
 
       
 
  Net Share Settlement by Party B:   Party B shall deliver an initial number of
Shares on the Settlement Date as determined by the following formula (the “Net
Settlement Shares”):
 
        s
 
     
 
 
        p  
 
      Where,  
 
      s = the absolute value of the Forward Cash Settlement Amount; and  
 
      p = the Net Share Settlement Price;
 
       
 
      provided, however, that if the Net Settlement Shares delivered under a Net
Share Settlement election (and any Make-Whole Shares, as such term is defined
below) are not Free Shares or if the parties have not entered into an
Underwriting Agreement, p shall be the price determined by the Calculation
Agent. No fractional Shares shall be delivered in connection with Net Share
Settlement by Party B, and the value of any fractional Share otherwise
deliverable shall be rounded down to the nearest whole Share.
 
       
 
      Party B has the right to elect that the Net Settlement Shares (and any
Make-Whole Shares) shall be (i) fully registered, for resale by Party A (or an
affiliate thereof) (“Free Shares”) with such election being conditional upon the
execution and delivery of an agreement between Party B and Party A of reasonable
and customary underwriting terms including but not limited to indemnification,
contribution and due diligence (the “Underwriting Agreement”), or
(ii) unregistered Shares (“Restricted Shares”).
 
       
 
      On the Valuation Date a balance (the “Settlement Balance”) shall be
established with an initial balance equal to the absolute value of the Forward
Cash Settlement Amount. Following the sale of the Net Settlement Shares by Party
A, the Settlement Balance shall be reduced by an amount equal to the aggregate
proceeds received by Party A upon the sale of the Net Settlement Shares. If
following the sale of some but not all of the Net Settlement Shares the
Settlement Balance has been reduced to zero, no additional Net Settlement Shares
shall be sold by Party A and Party A shall redeliver to Party B any remaining
Net Settlement Shares. If following the sale of the Net Settlement

6



--------------------------------------------------------------------------------



 



         
 
      Shares the Settlement Balance has not been reduced to zero, then Party B
shall (i) promptly deliver to Party A an additional number of Shares (the
“Make-Whole Shares”) equal to (x) the Settlement Balance as of such date divided
by (y) the closing price per Share on the Exchange on the Exchange Business Day
immediately preceding the date such Shares are delivered, or, if the Make-Whole
Shares are not Free Shares or if the parties have not entered into an
Underwriting Agreement with respect to such Make-Whole Shares, the price
determined by Party A in a commercially reasonable manner (the “Make-Whole
Price”) or (ii) promptly deliver to Party A cash in an amount equal to the then
remaining Settlement Balance. This provision shall be applied successively until
the Settlement Balance is reduced to zero.
 
        Adjustment Payment:   An amount, as determined on the Valuation Date,
equal to the sum, for each Adjustment Payment Reference Date that occurs during
the Trading Period, of an amount equal to the product of (i) USD 0.20,
multiplied by (ii) the Daily Share Balance as of the opening of trading on the
Exchange on the third Scheduled Trading Day immediately preceding such
Adjustment Payment Reference Date, multiplied by (iii) the sum of (A) one plus
(B) the product of (x) the sum of FED-FUNDS (determined as of the Adjustment
Payment Calculation Date to which the relevant Adjustment Payment Reference Date
relates) plus 25 basis points, multiplied by (y) the quotient of the number of
days from and including such Adjustment Payment Calculation Date to and
including the expected Valuation Date, divided by 360.
 
       
 
      “Adjustment Payment Calculation Date” shall mean each of October 30, 2006,
January 29, 2007, April 30, 2007 and July 30, 2007. “Adjustment Payment
Reference Date” shall mean each of October 9, 2006 (in the case of the
October 30, 2006 Adjustment Payment Calculation Date), January 2, 2007 (in the
case of the January 29, 2007 Adjustment Payment Calculation Date), April 9, 2007
(in the case of the April 30, 2007 Adjustment Payment Calculation Date) and
July 9, 2007 (in the case of the July 30, 2007 Adjustment Payment Calculation
Date).
 
        Share Adjustments:      
 
  Method of Adjustment:   Calculation Agent Adjustment
 
        Extraordinary Events:    
 
        Consequences of Merger Events:    

7



--------------------------------------------------------------------------------



 



             
 
      Share-for-Share:   Calculation Agent Adjustment
 
           
 
      Share-for-Other:   Cancellation and Payment
 
           
 
      Share-for-Combined:   Component Adjustment
 
            Tender Offer:   Not Applicable
 
           
 
      New Shares:   The definition of “New Shares” in Section 12.1 of the Equity
Definitions shall be amended by deleting subsection (i) in its entirety and
replacing it with the following: “(i) publicly quoted, traded or listed on the
New York Stock Exchange, the American Stock Exchange or the NASDAQ Stock Market
LLC (or their respective successors) and”.
 
            Composition of Combined Consideration:   Not Applicable
 
            Nationalization, Insolvency or Delisting:   Cancellation and Payment
 
            Delisting:   The definition of “Delisting” in Section 12.6 of the
Equity Definitions shall be deleted in its entirety and replaced with the
following: ‘“Delisting” means that the Exchange announces that pursuant to the
rules of such Exchange, the Shares cease (or will cease) to be listed, traded or
publicly quoted on the Exchange for any reason (other than a Merger Event or
Tender Offer) and are not immediately re-listed, re-traded or re-quoted on the
New York Stock Exchange, the American Stock Exchange or the NASDAQ Stock Market
LLC (or their respective successors)”.
 
            Additional Disruption Events:    
 
           
 
      Change in Law:   Applicable
 
           
 
      Insolvency Filing:   Applicable
 
           
 
          The definition of “Insolvency Filing” in Section 12.9 of the Equity
Definitions shall be amended by deleting the clause “provided that such
proceedings instituted or petitions presented by creditors and not consented to
by Party B shall not be deemed an Insolvency Filing” at the end of such
definition and replacing it with the following: “; or it has instituted against
it a proceeding seeking a judgment of insolvency or bankruptcy or any other
relief under any bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is presented for its winding-up or liquidation
by a creditor and such proceeding is not dismissed, discharged, stayed or
restrained in each case within fifteen (15) days of the institution or
presentation thereof.”
 
           
 
      Increased Cost of Stock Borrow:   Applicable
 
           
 
          Section 12.9(a)(viii) of the Equity Definitions shall be

8



--------------------------------------------------------------------------------



 



             
 
          deleted in its entirety and replaced with the following:
 
           
 
          “Increased Cost of Stock Borrow” means that the Hedging Party would
earn a Stock Collateral Rate that is less than the Initial Stock Loan Rate. For
greater certainty, the Stock Collateral Rate will be deemed to be less than the
Initial Stock Loan Rate if the spread below the applicable floating rate
increases.
 
           
 
          Section 12.9 (b)(v) of the Equity Definitions is amended by deleting
all references to “a rate equal to or less than the Initial Stock Loan Rate” and
replacing them with “a Stock Collateral Rate that is equal to or greater than
the Initial Stock Loan Rate”.
 
           
 
          “Stock Collateral Rate” means the rate of return on collateral posted
in connection with any Shares borrowed in connection with the Transaction, net
of any costs or fees (including, for greater certainty, any lender’s borrow
fees).
 
           
 
      Initial Stock Loan Rate:   FED-FUNDS minus 25 basis points, as adjusted by
the Calculation Agent to reflect any subsequent Price Adjustment (as such term
is defined in the Equity Definitions) due to an Increased Cost of Stock Borrow.
 
           
 
      FED-FUNDS:   For any day, the rate set forth for such day opposite the
caption “Federal funds”, as such rate is displayed on the page “FedsOpen <Index>
<GO>” on the BLOOMBERG Professional Service, or any successor page; provided
that if no rate appears for any day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.
 
           
 
      Hedging Party:   Party A
 
           
 
      Determining Party:   Party A shall be the Determining Party in connection
with all Extraordinary Events.
 
            Acknowledgments:    
 
                Non-Reliance:   Applicable
 
                Agreements and Acknowledgments   Applicable     Regarding
Hedging Activities:    
 
                Additional Acknowledgments:   Applicable
 
            Miscellaneous:    
 
                Bankruptcy Code:   Without limiting any other protections under
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), the parties hereto intend for:
 
           
 
          (a) The Transaction and the Agreement to be a “swap agreement” as
defined in the Bankruptcy Code, and the

9



--------------------------------------------------------------------------------



 



             
 
          parties hereto to be entitled to the protections afforded by, among
other Sections, Sections 560, 561 and 562 of the Bankruptcy Code.
 
           
 
          (b) A party’s right to liquidate the Transaction, to offset or net
termination values, payment amounts or other transfer obligations and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement or the Transaction to constitute a
“contractual right” as described in Sections 560 and 561 of the Bankruptcy Code.
 
           
 
          (c) Any cash, securities or other property provided as performance
assurance, credit support or collateral with respect to the Transaction or the
Agreement to constitute “transfers” under a “swap agreement” as defined in the
Bankruptcy Code.
 
           
 
          (d) All payments for, under or in connection with the Transaction or
the Agreement, all payments for any securities or other assets and the transfer
of such securities or other assets to constitute “transfers” under a “swap
agreement” as defined in the Bankruptcy Code.
 
            Additional Representations, Warranties and
Agreements of Party B:   In addition to the representations, warranties and
agreements set forth in the Agreement and elsewhere in this Confirmation, Party
B further represents, warrants and agrees that:
 
           
 
          (a) (i) It is not entering into the Transaction on behalf of or for
the account of any other person or entity, and will not transfer or assign its
obligations under the Transaction or any portion of such obligations to any
other person or entity except in compliance with applicable laws and the terms
of the Transaction; (ii) it has provided to LBI, as agent for Party A, financial
and other information concerning its investment objectives and risk tolerance,
which information is contained in its LBI account documentation, and has not
been rendered misleading or obsolete; (iii) it understands that the Transaction
is subject to complex risks which may arise without warning, may at times be
volatile, and that losses may occur quickly and in unanticipated magnitude;
(iv) it is authorized to enter into the Transaction and such action does not
violate any laws of its jurisdiction of organization or residence (including,
but not limited to, any applicable position or exercise limits set by any
self-regulatory organization, either acting alone or in concert with others) or
the terms of any agreement to which it is a party; (v) it has consulted with its
legal advisor(s) and

10



--------------------------------------------------------------------------------



 



     
 
  has reached its own conclusions about the Transaction, and any legal,
regulatory, tax, accounting or economic consequences arising from the
Transaction; and (vi) it has concluded that the Transaction is suitable in light
of its own investment objectives, financial capabilities and expertise.
 
   
 
  (b) At all times until termination of the Transaction, Party B is an “eligible
contract participant” as the term is defined in Section 1a(12) of the Commodity
Exchange Act, as amended.
 
   
 
  (c) Neither Party A nor any of its affiliates has advised Party B with respect
to any legal, regulatory, tax, accounting or economic consequences arising from
the Transaction, and neither Party A nor any of its affiliates is acting as
agent (other than LBI as dual agent if specified above), or advisor for Party B
in connection with the Transaction;
 
   
 
  (d) Party B is not on the date hereof, in possession of any material
non-public information regarding Party B.
 
   
 
  “Material” information for these purposes is any information to which an
investor would reasonably attach importance in reaching a decision to buy, sell
or hold any securities of Party B.
 
   
 
  (e) Each of its required filings under all applicable securities laws have
been filed.
 
   
 
  (f) Party B is not entering into the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares) or to facilitate a distribution of Shares (or
any security convertible into or exchangeable for Shares),
 
   
 
  (g) Party B shall not be entitled to elect Cash Settlement or Net Share
Settlement if prior to such election Party B has entered into any obligation
that would contractually limit it from effecting Cash Settlement or Net Share
Settlement under the Transaction.
 
   
 
  (h) It is not, and, after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
 
   
Additional Termination Events:
  Notwithstanding any other provision hereof, if on any day occurring after the
Trade Date Party B declares a distribution, issue or dividend to existing
holders of the Shares with a record date on or prior to the Valuation

11



--------------------------------------------------------------------------------



 



     
 
  Date of (i) an extraordinary cash dividend, (ii) a regular quarterly cash
dividend (A) in an amount greater than USD 0.20 per Share per quarter (quarterly
dividends in such amounts, “Regular Quarterly Dividend”) or (B) with a record
date five or more Exchange Business Days prior to or after the expected record
dates for such Regular Quarterly Dividends (currently expected to occur on
October 9, 2006, January 2, 2007, April 9, 2007 and July 9, 2007),
(iii) securities or share capital of another issuer acquired or owned (directly
or indirectly) by Party B as a result of a spin-off or other similar transaction
or (iv) any other type of securities (other than Shares, which may constitute a
Potential Adjustment Event), rights or warrants or other assets, in any case for
payment (cash or other consideration) at less than the prevailing market price
as determined by the Calculation Agent then Party A shall have the right to
designate any Scheduled Trading Day to be the last day of the Trading Period on
at least one Scheduled Trading Day’s notice. Upon the designation of such day,
(i) the “Initial Share Purchase Amount” shall be deemed to equal the product of
(A) the Number of Reference Shares as of the Scheduled Trading Day designated as
the last day of the Trading Period multiplied by (B) the Initial Purchase Price,
(ii) the “Number of Shares” shall be deemed to equal the Number of Reference
Shares as of the Scheduled Trading Day designated as the last day of the Trading
Period, (iii) the “Valuation Date” shall be deemed the Scheduled Trading Day
designated as the last day of the Trading Period and (iv) Party A or Party B, as
the case may be, shall make the payments or deliveries due hereunder in respect
of the Transaction with terms modified as described in the immediately preceding
clauses (i) through (iii). In addition, upon such designation by Party A, Party
A shall deliver to Party B an amount equal to the Initial Purchase Price
multiplied by the Daily Share Balance as of such day, and Party B shall deliver
to Party A either (A) a number of Free Shares equal to the Daily Share Balance
on such day, (B) a number of Restricted Shares with an equivalent value, as
determined by the Calculation Agent, to a number of Free Shares equal to the
Daily Share Balance on such day or (C) an amount of cash necessary for Party A
to purchase Shares equal to the Daily Share Balance in compliance with all
applicable laws and regulations.
 
   
Additional Provisions:
  If Party B elects for Net Share Settlement to apply, Party B may deliver Free
Shares in respect of its settlement obligation only if the following conditions

12



--------------------------------------------------------------------------------



 



     
 
  have been satisfied (the “Registration Provisions”):
 
   
 
  (i) a registration statement (which may be a shelf registration statement
filed pursuant to Rule 415 under the Securities Act of 1933) covering public
resale by Party A (or an affiliate thereof) of any Shares (including any
Make-Whole Shares) delivered by Party B to Party A under a Net Share Settlement
election (“Settlement Shares”) shall have been filed with, and declared
effective by, the Securities and Exchange Commission (“SEC”) no later than one
Exchange Business Day prior to the Valuation Date, and such Registration
Statement continues to be in effect at all times to and including the date that
Party A or its affiliate(s) has fully and finally sold any Settlement Shares
hereunder;
 
   
 
  (ii) the contents of such registration statement and of any prospectus
supplement to the prospectus included therein (including, without limitation,
any sections describing the plan of distribution) shall be reasonably
satisfactory to Party A;
 
   
 
  (iii) Party A shall have been afforded a reasonable opportunity to conduct a
due diligence investigation with respect to Party B customary in scope for
transactions pursuant to which Party A (or an affiliate thereof) acts as an
underwriter of equity securities and the results of such investigation are
satisfactory to Party A, in its reasonable discretion; and
 
   
 
  (iv) as of the Valuation Date, an Underwriting Agreement shall have been
entered into with Party A in connection with the public resale of the Settlement
Shares by Party A (or an affiliate thereof).
 
   
 
  Notwithstanding the foregoing, if Party B elects for Net Share Settlement to
apply and Party B delivers Restricted Shares in respect of its settlement
obligation, Party A shall attempt to sell the Net Settlement Shares, if any,
pursuant to an exemption from registration under the Securities Act by
soliciting bids from interested parties in a manner exempt from registration.
Party B acknowledges and agrees that if it issues Settlement Shares to Party A
that are Restricted Shares, the number of Shares to be delivered shall be
greater than the number of Free Shares that would need to be delivered.
 
   
Maximum Number of Shares:
  The number of Shares that may be issued at settlement, or otherwise, by Party
B pursuant to the Transaction will be limited to the total Shares authorized but
not outstanding, reduced by the total amount of

13



--------------------------------------------------------------------------------



 



     
 
  contingently issuable Shares. In any event, the number of Shares issuable by
Party B at settlement shall not exceed 25,000,000 Shares. If the number of
Shares to be issued at settlement by Party B exceeds the limit in the preceding
sentences, Party B will use its best efforts to obtain all necessary approvals
to issue additional Shares to enable it to satisfy all obligations hereunder.
 
   
Company Purchases:
  Without the prior written consent of Party A, which shall not be unreasonably
delayed or denied, Party B shall not (except through Party A or an affiliate
thereof), and shall cause its affiliated purchasers (as defined in Rule 10b-18
of the Exchange Act) not to, directly or indirectly (including by means of a
derivative instrument) enter into any transaction to purchase any Shares during
the Trading Period and thereafter until all payments or deliveries hereunder
have been made.
 
   
Set-Off and Netting:
  Each party hereto agrees not to set-off or net amounts due from the other
party hereto with respect to the Transaction hereunder against amounts due from
such other party to such party under obligations other than Equity Contracts.
Section 2(c) of the Agreement as it applies to payments due with respect to the
Transaction hereunder shall remain in effect and is not subject to the first
sentence of this provision. In addition, upon the occurrence of an Event of
Default or Termination Event with respect to a party hereto as the Defaulting
Party or the Affected Party (“X”), the other party hereto (“Y”) will have the
right (but not be obliged) without prior notice to X or any other person to
set-off or apply any obligation of X under an Equity Contract owed to Y (or any
Affiliate of Y) (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation) against any obligation of Y (or any Affiliate of Y)
under an Equity Contract owed to X (whether or not matured or contingent and
whether or not arising under the Agreement, and regardless of the currency,
place of payment or booking office of the obligation). Y will give notice to the
other party of any set-off or application effected under this provision. “Equity
Contract” shall mean for purposes of this provision any transaction relating to
Shares between X and Y (or any Affiliate of Y) that qualifies as ‘equity’ under
applicable accounting rules. Amounts (or the relevant portion of such amounts)
subject to set-off may be converted by Y into USD at the rate of exchange at
which such party would be able, acting in a reasonable manner and in

14



--------------------------------------------------------------------------------



 



     
 
  good faith, to purchase the relevant amount of such currency, and any
obligation to deliver any non-cash property shall be converted into an
obligation to deliver cash in an amount equal to the value of such property as
of the Early Termination Date, as determined by Y; provided that in the case of
a set-off of any obligation to release or deliver assets against any right to
receive fungible assets, such obligation and right shall be set off in kind. If
any obligation is unascertained, Y may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained. Nothing in this provision shall
be effective to create a charge or other security interest. This provision shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).
 
   
No Collateral:
  Notwithstanding any provision of the Agreement, or any other agreement between
the parties, to the contrary, the obligations of Party B hereunder are not
secured by any collateral.
 
   
Rule 10b-18:
  During the Trading Period and the Net Share Settlement Period and with respect
to any purchases executed as a result of an occurrence of an Additional
Termination Event, Party A agrees to make all purchases of Shares in a manner
that would comply with the limitations set forth in clauses (b)(1), (b)(2),
(b)(4) and (c) of Rule10b-18 under the Securities Exchange Act of 1934 (“Rule
10b-18”) and in clause (b)(3) solely with respect to the Transaction and not any
trades executed by Party A that are not related to the Transaction, as if such
rule was applicable to such purchases.
 
   
 
  Party B shall, at least one day prior to the first day of the Trading Period,
notify Party A in writing of the total number of Shares purchased in Rule 10b-18
purchases of blocks pursuant to the once-a-week block exception set forth in
clause (b)(4) of Rule 10b-18 by Party B or any of its affiliates during each of
the four calendar weeks preceding such day and during the calendar week in which
such day occurs (“Rule 10b-18 purchase” and “blocks” each as defined in
Rule 10b-18).
 
   
Rule 10b5-1:
  It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act (“Rule 10b5-1”), and
the parties agree that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c), and Party B shall take no action that results in
the Transaction not so complying with such requirements. Without limiting

15



--------------------------------------------------------------------------------



 



     
 
  the generality of the preceding sentence, Party B acknowledges and agrees that
(A) Party B does not have, and shall not attempt to exercise, any influence over
how, when or whether Party A effects any purchases in connection with the
Transaction, (B) during the Trading Period and the Net Share Settlement Period,
if any, neither Party B nor its officers or employees shall, directly or
indirectly, communicate any information regarding Party B or the Shares to any
employee of Party A or its affiliates who is directly involved with the
execution of the Transaction and is listed in Schedule A hereto, as such list
may be amended from time to time by Party A upon notice to Party B, (C) Party B
is entering into the Transaction in good faith and not as part of a plan or
scheme to evade compliance with federal securities laws including, without
limitation, Rule 10b-5 and (D) Party B will not alter or deviate from this
Confirmation or enter into or alter a corresponding hedging transaction with
respect to the Shares. Party B also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c). Without limiting the generality of the foregoing, any
such amendment, modification, waiver or termination shall be made in good faith
and not as part of a plan or scheme to evade the prohibitions of Rule 10b-5 and
no such amendment, modification, waiver or termination shall be made at any time
at which Party B or any officer or director of Party B is aware of any material
non-public information regarding Party B or the Shares.
 
   
Certain Payments and Deliveries:
  Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Party B or Party A would
be required to make a payment pursuant to Sections 6(d) and 6(e) of the
Agreement, (ii) a Tender Offer occurs and Party B or Party A would be required
to make a payment pursuant to Sections 12.3 and 12.7 of the Equity Definitions,
(iii) a Merger Event occurs and Party B or Party A would be required to make a
payment pursuant to Sections 12.2 and 12.7 of the Equity Definitions, (iv) a
Nationalization, Insolvency or Delisting occurs and Party B or Party A would be
required to make a payment pursuant to Section 12.6 of the Equity Definitions or
(v) an Additional Disruption Event occurs and Party B or Party A would be
required to make a payment pursuant to Sections 12.8 and 12.9 of the Equity
Definitions, then in lieu of such payment, Party B shall have the right to
deliver to

16



--------------------------------------------------------------------------------



 



     
 
  Party A, or Party B shall have the right to require Party A to deliver to
Party B, as the case may be at the time such payment would have been due and in
the manner provided under “Physical Settlement” in the Equity Definitions, a
number of Shares (or, in the case of a Merger Event, common equity securities of
the surviving entity or other consideration received by holders of Shares
pursuant to such Merger Event) equal to the quotient obtained by dividing
(A) the amount that would have been so payable by (B) the fair market value per
Share (or per unit of such common equity securities and/or such other
consideration) of the Shares (or such common equity securities and/or other
consideration) so delivered at the time of such delivery, as determined by the
Calculation Agent in a commercially reasonable manner.
 
   
Payments on Early Termination:
  Party A and Party B agree that for the Transaction, for the purposes of
Section 6(e) of the Agreement, Loss and the Second Method will apply.
 
   
Transfer:
  Notwithstanding Section 7 of the Agreement, Party A may assign its rights and
obligations under the Transaction, in whole and not in part, to any Affiliate of
Lehman Brothers Holdings Inc. (“Holdings”) effective upon delivery to Party B of
the full unconditional guarantee by Holdings, in favor of Party B, of the
obligations of such Affiliate.
 
   
Governing Law:
  The laws of the State of New York, without reference to choice of law
doctrine.
 
   
Termination Currency:
  USD
 
   
Waiver of Trial By Jury:
  Insofar as is permitted by law, each party irrevocably waives any and all
rights to trial by jury in any legal proceeding in connection with the
Transaction, and acknowledges that this waiver is a material inducement to the
other party’s entering into the Transaction hereunder.
 
   
Calculation Agent:
  Lehman Brothers Inc.

17



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR
ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH SECURITIES MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF APPROPRIATE REGISTRATION
UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION EXEMPT FROM OR NOT SUBJECT
TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES LAWS.
Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

                      Yours sincerely,       Accepted and agreed to:    
 
                    Lehman Brothers Finance S.A.       Campbell Soup Company    
 
                   
By:
  /s/ Markus Bormann       By:   /s/ William J. O’Shea    
Name:
 
 
Markus Bormann       Name:  
 
William J. O’Shea    
Title:
  Director       Title:   V.P. — Treasurer    
 
                   
By:
  /s/ Anatoly Kozlov                
Name:
 
 
Anatoly Kozlov                
Title:
  Authorized Signatory                

Execution time will be furnished upon Counterparty’s written request.

18



--------------------------------------------------------------------------------



 



SCHEDULE A

1.   Dmitry Noraev   2.   Omar Gzouli   3.   Arturo Ortiz de Zevallos   4.  
Matthew Murphy

19